Title: George Joy to James Madison, 19 February 1835
From: Joy, George
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Lo
                                
                                 19 Feb: 1835 5 p. m.
                            
                        
                        
                        I find there is an oppy for Letters to reach the Packet of the 16th at Portsmouth. I have therefore had my
                            Notes on the Relations with France transferred from the Shorthand, and cover them herein. If they reach the Coffee House
                            in time, you will get them by the same Ship that takes my Letter of the 16th.
                        I suppose the question of the Speakership is settled, and that by this Ship you will hear how it has gone;
                            but I have not yet learned. In haste very faithfully Yours
                        
                        
                            
                                G. Joy
                            
                        
                    